Citation Nr: 1015726	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the RO which, 
in part, denied service connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy 
during military service.  

2.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

3.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in February and April 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment and personnel records, all VA 
medical records, and the Command Chronology reports for the 
9th Engineer Battalion for March and April 1967, have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

The Veteran contends that he has PTSD due to traumatic 
experiences in Vietnam.  The Veteran reported that in March 
or April 1967, he was riding in the second truck of a large 
convoy that had stopped near a bridge where Marines were 
checking for mines when the Vietcong blew-up the bridge and 
started firing on the convoy.  He said that he saw body parts 
flying in all directions and that six Marines were killed and 
the truck he was riding was riddled with bullet holes.  On 
another occasion, while building a road for the Korean 
Marines, his unit came upon a village where all the men, 
women, and children had been killed by the Korean soldiers.  
When he asked one of the soldiers why they killed the 
villagers, he replied that it was to protect the Americans.  

The RO obtained the Command Chronology reports for the 
Veteran's unit, 9th Engineer Battalion, for March and April 
1967, as well as for June 1966, together with the Command 
Chronology of Headquarters Company, 1st Marine Division for 
March and April 1967.  However, these records did not show 
any enemy attacks on convoys, damage to any vehicles from 
attacks, nor make any mention of casualties as described by 
the Veteran during that time frame.  

The service personnel records showed that the Veteran served 
in Vietnam from June 14, 1966 to June 15, 1967, with 
Headquarters Company, 9th Engineer Battalion, 1st Marine 
Division (Hq Co, 9th Engr Bn, 1st Mar Div) as an engineer 
equipment operator.  They did not show the Veteran to have 
been awarded any citations or decorations denoting his 
participation in combat.  

The Veteran's service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
psychiatric problems during his four years of active service.  
Additionally, the Veteran specifically denied any history of 
frequent or terrifying nightmares, depression or excessive 
worry, trouble sleeping, memory problems, or nervous trouble 
of any sort on a Report of Medical History at the time of his 
separation examination in July 1967, and no pertinent 
abnormalities were noted on examination.  

The evidentiary record includes numerous VA outpatient notes 
showing treatment for various maladies from 2002 to 2006.  
During that time, the Veteran made no mention of any sleep 
disturbance, nightmares, flashbacks, or other symptomatology 
associated with PTSD, nor did he make any reference to his 
military service or any related problems until September 
2005.  

What these records do show is that when seen by VA in January 
2002, the Veteran reported that he had been on Klonopin for 
anxiety for about a year.  He reported that he worked for 
Firestone for 14 years, pumped septic tanks for a year, then 
worked in the car detailing business, but was recently laid 
off and looking for work.  The examiner noted that the 
Veteran reported a perverse pattern of preoccupation with 
orderliness, cleanliness, and perfectionism at the expense of 
flexibility and efficiency.  He was preoccupied with germs, 
washed his hands frequently and had to load and unload the 
dishwasher himself to make sure it was done right.  He had to 
do his own laundry, was preoccupied with details and 
organization, and was reluctant to delegate tasks to others 
unless they submitted exactly to his way of doing things.  On 
mental status examination, the Veteran's mood was euthymic 
with a slightly tense affect, but there was no impairment of 
thought perception.  He was well oriented, his speech was 
normal, and his sensorium was clear.  The Veteran denied any 
suicidal or homicidal ideations and his insight and judgment 
were good.  The psychiatrist reported no diagnosis on Axis I.  
The diagnosis on Axis II was OCDPD (obsessive compulsive 
disorder personality disorder).  

Subsequent VA outpatient notes showed that the Veteran was 
seen for his obsessive-compulsive personality disorder about 
every three months, and that he was doing well on Klonopin, 
which relieved his anxiety, but that he continued to like 
things clean.  On an April 2002 outpatient note, the examiner 
indicated that the Veteran's symptoms still did not meet the 
criteria for an Axis I diagnosis.  A May 2003 note indicated 
that the Veteran was doing well on his current medication and 
that he was going to Ohio for the summer.  When seen in 
November 2003, the Veteran reported that he was doing well 
and had a good summer in Ohio, and was back to working his 
regular job.  VA notes through March 2005, showed no profound 
disturbance in social/occupational function and that the 
Veteran was doing well on his medication.  In March 2005, the 
Veteran reported that his last day of work was the end of the 
month, and that he was going to Ohio for six months, and 
would call when he got back.  

When seen in September 2005, the Veteran reported that he was 
having intrusive thoughts about two incidents he experienced 
in Vietnam involving an attack on a convoy he was riding in 
when six Marines were killed and the massacre of an entire 
village by soldiers.  The Veteran endorsed sleep 
fragmentation, nightmares, flashbacks, hypervigilance, and 
exaggerated startled response.  He said that it was difficult 
to remember important aspects of his trauma and that he also 
had difficulty concentrating at times.  The impression 
included OCDPD and PTSD.  When seen in April 2006, the 
Veteran reported that he felt calmer and less irritable on 
Zoloft, and had only occasional sleep disturbance and 
nightmares.  

In February 2007, the Veteran was afforded a VA psychiatric 
examination to determine the nature and etiology of his 
psychiatric complaints.  The examiner indicated that the 
claims file was reviewed and included a detailed description 
of the Veteran's complaints, stressors, and medical history.  
The Veteran described the same stressors as outline above.  
The Veteran reported that he had a good relationship with his 
wife and grown children, enjoyed hunting ground hogs, and was 
a "clean freak" and did many of the household chores.  He 
reported that he last worked as a file clerk at a community 
hospital for about three years, but quit two year ago because 
"they gave him the work of three people."  He also reported 
a long history of alcohol abuse, drinking a case a beer a 
day, but slowed his consumption over the years and now drank 
two to three beers a day; he quite smoking four months 
earlier.  The Veteran reported that his father was an 
alcoholic and was abusive to his mother.  The examiner noted 
that the Veteran did not report any symptoms consistent with 
a diagnosis of PTSD, and that he specifically denied any 
anxiety, hypervigilance, or avoidance behavior.  The examiner 
indicated that while the Veteran reported bad memories of his 
time in service, he did not have any other symptoms of PTSD 
or any other psychiatric disorder.  

On mental status examination, the Veteran was well groomed 
and able to attend to the basic activities of daily living.  
The Veteran reported that he also took care of his ailing, 
live-in mother-in-law.  The Veteran maintained good eye 
contact throughout the interview and did not display any 
inappropriate behavior.  He was well oriented, his memory was 
intact, and the rate and flow of his speech was normal.  The 
Veteran denied any suicidal or homicidal ideations, panic 
attacks, or loss of impulse control.  The examiner noted that 
the Veteran was particular about his cleaning routine, but 
that he did not have obsessions about it, and did not 
manifest any symptoms of depression or mood disorder.  The 
diagnoses was alcohol dependence, and nicotine dependence in 
early full remission.  The examiner commented that while the 
Veteran was exposed to stressful situations in service and as 
a child, he did not meet the criterion for PTSD or any other 
Axis I anxiety disorder.  The examiner also indicated that 
the Veteran's substance use may be masking some of his 
symptoms, and that he also had personality characteristics 
that had some anxious behaviors associated with them.  

Based on the current evidence of record, the Board finds that 
the totality of the competent evidence is against the claim 
of service connection for PTSD.  As noted above, in order to 
prevail on a claim of service connection for PTSD, there must 
be medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed, in-
service stressor.  

In this case, while there is favorable evidence of a 
diagnosis of PTSD offered on VA outpatient notes beginning in 
September 2005, the diagnosis was based entirely on the 
Veteran's self-described history of events and reported 
symptoms, and not on any independently verifiable evidence of 
a stressor during his military service.  To the extent that 
the provider concluded that the Veteran had PTSD due to 
combat, the opinion was based on an oral history as provided 
by the Veteran, and is otherwise lacking in a factual basis 
so as to outweigh the information in the Veteran's service 
records and the service documents.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

Furthermore, the VA examiner who evaluated the Veteran in 
February 2007, noted that while the Veteran was exposed to 
stressful situations in service and as a child, he did not 
meet the criterion for a diagnosis of PTSD or any other Axis 
I anxiety disorder.  The examiner reviewed the entire claims 
file, included a detailed description of the Veteran's 
complaints and medical history, and provided a plausible 
explanation for the conclusions reached.  

Additionally, there is no credible supporting evidence that 
the Veteran's claimed in-service stressors actually occurred.  
The only reported stressor about which the Veteran provided 
any detailed information was the attack on a convoy in March 
or April 1967.  The RO obtained the Command Chronology 
reports for the 9th Engineer Battalion for those months, 
which did not mention the events the Veteran described.    

As it is not shown the Veteran engaged in combat in Vietnam, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998).  This has not occurred.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
Veteran and the onset of alleged PTSD.  Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

While the Veteran believes that he has PTSD which is related 
to service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  As there 
is no medical evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor, service 
connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


